Citation Nr: 1711026	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-31 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for a sleep disorder, to include upper airway resistance syndrome.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from March 1990 to January 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

This case was previously remanded by the Board in August 2014.  The case has been returned to the Board for appellate review.  

Although the issue of nonservice connected pension was addressed in the prior Board remand, during the pendency of this appeal, the Veteran withdrew this claim.  See January 2015 Statement in Support of Claim.  Therefore, the issue is no longer on appeal.  38 C.F.R. 20.204 (2016).  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.
	
The issue of entitlement to service connection for a sleep disorder to include upper airway resistance syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus as likely as not manifested to a compensable degree within one year of service.





CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system, which includes tinnitus, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that there is no mention of tinnitus in the Veteran's service treatment records.  However, the Veteran contends that his tinnitus manifested within a year of his separation from active service.  The Veteran is competent to report symptoms such as ringing or buzzing in his ears as this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In addition, the Veteran is competent to identify a disorder such as tinnitus for diagnostic purposes.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board also notes that recurrent tinnitus is a compensable disorder.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).  

In his April 2010 application for benefits, the Veteran indicated his tinnitus began in 1999, which, given his January 1999 separation from service, would place the onset of symptoms within one year of separation.  See Veteran's April 2010 VA Form 21-526.  The record reveals that the Veteran's Military Occupational Specialty (MOS), a submarine nuclear propulsion plant supervisor, carries a high probability of hazardous noise exposure, and the Veteran has stated that he was frequently exposed to loud noises in service.  See February 2015 VA Examination notes.  Moreover, the record does not reveal likely intervening causes of tinnitus.  During the February 2015 VA examination, the Veteran reported using hearing protection in his post-service work as a welder.  Moreover, he has reported no significant history of recreational noise exposure.  Consequently, the Board finds that the Veteran's contention of in-service noise exposure is credible and consistent with the circumstances of his service.  38 U.S.C.A. §1154(a).  

The Board notes that the examiner with whom the Veteran met in February 2015 noted that the Veteran stated he "first began to notice his tinnitus six to seven years ago."  However, as noted above, the Veteran had previously reported that his tinnitus started at or around the time he was discharged from service.  This, coupled with the Veteran's MOS and the lack of evidence of likely intervening factors causing tinnitus, leads the Board to find the Veteran's initial assertion that his tinnitus manifested within the first year after separation to be credible.  

The Board also notes that the February 2015 VA examiner provided a negative nexus opinion regarding the relationship between the Veteran's tinnitus and service, premised on the Veteran's aforementioned statement during the exam, and the examiner's opinion that the tinnitus was secondary to hearing loss.  However, as the Board finds the Veteran's statement as to the 1999 onset of his tinnitus credible, it finds that this opinion is based on an inaccurate premise, i.e., that the Veteran's tinnitus has not been present since his discharge from active service.  As such, the opinion provides little probative value.

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran meets the requirements for a presumption of service connection.  Service connection for tinnitus is therefore granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Regarding the Veteran's claim for service connection for a sleep disorder, the Board finds that a remand is necessary to obtain a VA examination to ascertain whether the Veteran has a current sleep disorder, and whether any such disorder relates to his active service.  

The Veteran was provided with a VA examination in connection with his claim in February 2015.  However, that examination was conducted pursuant to a prior Board remand instruction requesting an examination and opinion as to the presence of any respiratory disorder.  The Board notes that the Veteran's service connection claim was originally characterized as entitlement to service connection for upper airway resistance syndrome in the July 2010 rating decision, but was subsequently recharacterized by the Board as entitlement to service connection for a respiratory disorder.  The examiner who conducted the February 2015 VA examination opined that while the Veteran did not have any respiratory disorder, his medical records and the symptoms of which he has complained since service suggest the presence of upper airway resistance syndrome, which is more properly characterized as a sleep disorder.  Moreover, the Veteran's service treatment records show that a polysomnogram was conducted in November 1998, shortly before separation.  This test indicated that the Veteran did not suffer from obstructive sleep apnea or any other respiratory disorder, but that his abnormal sleep was potentially attributable to airway resistance syndrome.  See November-December 1998 Service Treatment Records.  These records further indicated a continuous positive airway pressure (CPAP) titration study was necessary to determine the provenance of the Veteran's symptoms.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Here, the evidence reflects that the Veteran's claim is for entitlement to service connection for a sleep disorder.   The Board notes that the Veteran's claimed condition may also have been characterized as a respiratory disorder; however, based on the aforementioned evidence, it recognizes that upper airway resistance syndrome is more properly classified as a sleep disorder.  Therefore, the Board has expanded the issue to include any sleep disorder that may be present.

Based on the VA examiner's comments, and the comments of the Veteran's in-service treatment provider, the Board finds that additional testing is required to determine the presence of a sleep disorder.  The Board therefore finds that a remand is necessary to obtain an additional VA examination and medical opinion.  38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records form the VA Salt Lake City Healthcare System dated since January 2015.  

2.  After the preceding development in paragraph 1 is completed, schedule the Veteran for a VA examination to address the etiology of any current sleep disorder.  

The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including a CPAP titration study.  If the CPAP titration study cannot be performed, a full explanation as to the reason must be provided.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  A clear explanation based on specific facts for the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all current sleep disorders.  The examiner should specify whether upper airway resistance syndrome is present.  

Then, for each diagnosis, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the sleep disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


